Opinion by
Kepi-iart, J.,
This action is for the conversion of an automobile. Appellant’s chief complaint rests on the admission of evidence which he avers tended to contradict the alleged written declaration of joint ownership. We are not satisfied that this writing is entirely free from doubt. Appellee contends that it is in effect a contract of bailment. It may be fairly argued that its concluding paragraph stated a debt presently due the appellant, and that the obligation on the part of the appellee to pay the storage and upkeep of the car, and the appellant’s possession of the car, are indicative of a contract of bailment. It is evident the agreement did not express the intention of the parties and where it is clear from the reading of a written instrument that it does not contain the entire contract between the parties, parol evidence may be introduced as an aid to the writing in explaining the meaning the parties intended that the writing should convey. It was on this *541theory of the law that the parol evidence was admitted. Ample notice of the intention to offer such evidence was given the defendant by the pleadings. This evidence in connection with appellant’s letters shows that he regarded the contract as being in the nature of a bailment.
As we view the instrument and the conditions under which the car was purchased by the appellee, we do not regard the evidence as being an attempt to contradict it. Whether we consider the writing as a declaration of ownership or as a contract of bailment, it is clear the appellant would be liable for any unfair advantage taken of the appellee in disposing of the car for an inadequate price. In the copy of the writing signed by the appellant and delivered to the appellee it is clearly stated that the car should not be sold unless the appellee was satisfied with the price. There was testimony of unfair dealing. The circumstances in relation to the supposed sale of the car to O’Conner were such as to discredit the future conduct of the appellant respecting the sale of the car. Whether the appellant acted in good faith in an effort to honestly conserve the interests of the appellee, either as joint owner or pledgor, was a question of fact for the jury. The thirty-day option contained in the written instrument was for the benefit of the appellee if he desired to pay off the debt and repossess the car. Appellee does not complain that he did not receive the car, but that it was sold for a grossly inadequate price without his consent. There was sufficient evidence bearing on all the questions of fact involved to sustain the amount found in appellee’s favor.
The assignments of error are overruled, and the judgment is affirmed.